       Case 4:20-cv-00080-BMM-JTJ Document 5 Filed 03/10/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVISION

 AARON DALE,
                                         Case No. CV-20-80-GF-BMM
                Plaintiff,

 vs.                                     ORDER

 CITY OF GREAT FALLS, SCOTT
 FISHER, DOES 1-10.
               Defendant.


       Upon consideration of the Stipulation for Dismissal entered into

between the parties in the above-captioned case,

       IT IS HEREBY ORDERED that the claims of Plaintiff, Aaron Dale,

against Defendants City of Great Falls and Scott Fisher, may be dismissed

with prejudice as fully compromised and settled on the merits, each party

to bear their own costs and expenses.

       DATED this 10th day of March, 2021.




                                  Page 1 of 1
